     Case 2:18-cv-01545-JCM-BNW Document 54 Filed 10/09/20 Page 1 of 1


 1

 2

 3

 4                                  UNITED STATES DISTRICT COURT
 5                                           DISTRICT OF NEVADA
 6
                                                       ***
 7

 8    DITECH FINANCIAL, LLC,                                Case No. 18-cv-01545-JCM-BNW
                                               Plaintiff,
 9
             v.                                                            ORDER
10
      CAO LIMIN, et al.,
11                                           Defendants.
12

13           Presently before the court is the matter of Ditech Financial, LLC v. Cao Limin et al., case

14   number 2:18-cv-01545-JCM-BNW.

15           In August 2019, this court granted the parties’ stipulated judgment against Cao Limin and

16   Liu Qiuxia and stipulation of dismissal of defendants Cao Limin and Liu Quixia with prejudice.

17   (ECF No. 53). Defendant Safari Homeowners Association was also terminated on June 4, 2019.

18   (ECF No. 44). However, defendant Nevada Association Services, Inc. has not yet been

19   dismissed. No further activity has occurred this year. The court now gives notice to the parties

20   that it intends to close this matter.

21           The remaining defendant shall be dismissed, and this case closed, on October 30, 2020,

22   unless either party files a written objection by 5:00 p.m. on Thursday, October 29, 2020.

23           Accordingly,

24           IT IS SO ORDERED.

25           DATED THIS 9th day of October 2020.

26

27
                                                              JAMES C. MAHAN
28                                                            UNITED STATES DISTRICT JUDGE
